Citation Nr: 1636680	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-29 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for headaches, claimed as secondary to bilateral hearing loss.  

3.  Entitlement to service connection for sinusitis, claimed as secondary to bilateral hearing loss.  


REPRESENTATION

The Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from February 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss, sinusitis, and headaches.  


FINDINGS OF FACT

1.  The Veteran does not have a current left hearing loss disability.  

2.  The Veteran has a current right ear mixed hearing loss disability. 

3.  The Veteran was exposed to loud noise during active service while working on the flight line as a jet refueler.  

4.  The right ear hearing loss was not chronic in service, not continuous since service separation, and did not manifest to a degree of 10 percent within one year of service separation.

5.  The right ear hearing loss first manifested many years after service separation and is not causally or etiologically related to active service.  
 
6.  The sinusitis is not related to a service-connected disability.  

7.  The headaches are not related to a service-connected disability.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for sinusitis as secondary to right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  The criteria for service connection for headaches as secondary to right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,
 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that this duty to assist was satisfied in October 2009 and February 2010 letters to the Veteran, prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.	  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the August 2011 Decision Review Officer (DRO) hearing, and lay statements.   

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Regarding the claim for bilateral hearing loss, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in November 2009.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination and audiological examination, assessed the symptomology and degree of functional impairment (significant effects), and provided opinions with supporting rationale.    

Regarding the claims for service connection for sinusitis and headaches, the Veteran has only contended that the sinusitis and headaches are secondary to the hearing loss, and the Veteran has not advanced any other theory of service connection for sinusitis and headaches.  As discussed below, the Board is denying service connection for hearing loss; therefore, the Board finds that no medical opinion is warranted and the evidence of record is sufficient to decide the claim.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).

The Veteran was afforded the opportunity to testify before a Veterans Law Judge, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be also established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.	 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the evidence of record demonstrates that the Veteran has a diagnosis of right ear mixed hearing loss.  Mixed hearing loss is defined as hearing loss that is both conductive and sensorineural in nature.  See Dorland's Illustrated Medical Dictionary 818 (32th ed. 2012).  For a chronic disease such as sensorineural hearing loss (an organic disease of the nervous system), service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, based upon a legal presumption by showing that the disorder manifested itself to a degree of 	 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  		 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  While the Veteran is not competent to diagnosis hearing loss, as such a diagnosis is based on puretone threshold averages and speech discrimination scores, symptoms of difficulty hearing are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Bilateral Hearing Loss Disability 

The Veteran generally contends that he is entitled to service connection for bilateral hearing loss caused by exposure to loud noises during active service while working as a refueler on the flight line.  The Veteran stated that he began to notice difficulty hearing after service separation when he began to have trouble hearing during telephone conversations.  See August 2011 DRO hearing transcript.   

Initially, the Board finds that the Veteran was exposed to loud noise during service.  The Veteran has testified that he would refuel aircraft on the flight line, including "live" refueling, where the engines would be running.  The Veteran's DD Form 214 confirms the Veteran's specialty was a Fuel Specialist; therefore, the Board finds that the Veteran was exposed to loud noise during active duty as a fuel specialist.  

After review of all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left hearing loss disability as defined under 38 C.F.R. § 3.385.  Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability when the auditory threshold at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz are 26 or greater, or when speech recognition score using the Maryland CNC Test are less than 94 percent.  

In November 2009, the Veteran was afforded a VA examination to help assess the nature and etiology of any hearing loss disability.  At that time, the audiometric results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
30
LEFT
10
15
15
20
25

The speech discrimination score for the right ear was 88 percent, and the speech discrimination score for the left ear was 96 percent.  The VA examiner diagnosed right ear mixed hearing loss, and stated that the left ear audiogram was clinically normally.  Based on the above, while the evidence reflects the Veteran has right ear mixed hearing loss, the evidence of record does not demonstrate that the Veteran has a current left ear hearing loss disability.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left hearing loss disability and has not had a left hearing loss disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  Because the Veteran does not have a current left hearing loss disability, service connection may not be granted under any theory, whether directly incurred in service, as a "chronic" disease based on chronic in-service or continuous post-service symptoms or manifestation to 10 percent within one year of service, or as secondary to the service-connected diabetes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Turning to service connection for right ear hearing loss, the Board finds that the weight of the evidence is against a finding that the right ear mixed hearing loss was chronic in service, continuous since service separation, or manifested to a degree of 10 percent within one year of service separation.  

The Veteran testified that the August 2011 DRO hearing that he did not begin noticing symptoms of hearing loss until after service.  Review of service treatment records show no complaints of hearing loss or other symptoms of hearing loss while in service.  Furthermore, at the separation examination, the Veteran specifically denied experiencing symptoms of hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board is not basing the finding that the Veteran did not have a chronic hearing loss disability while in service on the absence of complaints and documentation in the service treatment records alone.  During service, the Veteran had three audio examinations.  At the enlistment examination in November 1973, the Veteran's audiometric testing was as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
- 
10 

In August 1974, the Veteran was afforded another audiogram, and the results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10

At that time, the service examiner compared those results to a previous audiogram (the date of which was not recorded).  That reference audiogram results were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5

The service examiner noted that comparing the August 1974 audiogram to the prior, reference audiogram, the scores at 500, 1000, and 2000 Hertz improved, while there was a small shift at 3000 and 4000 Hertz.  

In September 1976, at the separation examination, the Veteran was afforded another audiogram.  At that time, the results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
10
5

The Board notes that there was a threshold shift in the puretone averages at 500, 3000, and 4000 Hertz during service; nonetheless, the Board notes that the Veteran's hearing during service and at service separation was within normal limits.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss).  Therefore, the Board finds that any hearing loss disability was not chronic in service.

Next, the Board finds that the weight of the evidence is against a finding that symptoms of right ear hearing loss were continuous since service separation or manifested to a degree of 10 percent or more within one year of service separation.  On the August 2009 application for compensation for hearing loss, the Veteran reported severe chronic hearing loss began during active duty.  However, at the August 2011 DRO hearing, the Veteran testified that he cannot remember the exact time he noticed hearing loss, but that he noticed it after service separation when he had trouble hearing telephone conversations.  

Review of private treatment records show that around April 1988, the Veteran sought treatment for right ear hearing loss, and the Veteran reported that the symptoms of hearing loss had been present for about two years.  October 1988 private treatment records report that the Veteran stated he began noticing his hearing declining around January 1988 when he was talking on the telephone and diagnosed right ear mixed hearing loss and possible otosclerosis (defined as the formation of spongey bone in the boney labyrinth of the ear).  A November 1989 private treatment record notes the Veteran had an audiogram that suggested right sensorineural hearing loss, with lesion testing suspicious for an acoustic neuroma.  At that time, the Veteran again reported the symptoms of hearing loss had been present for about two years.  In December 1994, the Veteran received surgery for the right ear otosclerosis, with a post-operative diagnosis of right ear conductive hearing loss secondary to otosclerosis.  

While the Veteran reported that the symptoms of hearing loss began in service on the August 2009 application for compensation, the Board finds that the Veteran's account of symptoms being in service and continuing from service, while competent, are inconsistent with the Veteran's statements at the August 2011 DRO hearing that he did not have symptoms of hearing loss in service and noticed symptoms of hearing loss after service, and prior statements to medical providers during treatment in 1988 and 1989 indicating that he noticed symptoms of hearing loss beginning approximately between 1986 and 1988, more than a decade after service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Based on this evidence, the Board finds that the Veteran did not have continuous symptoms of hearing loss (or symptoms manifest to a compensable degree within one year of service) since service separation.  

Next, the Board finds that the weight of the competent evidence demonstrates that the current right ear hearing loss is not otherwise related to active service.  As discussed above, the Veteran was afforded a VA examination in November 2009 to help assess the etiology of the right ear hearing loss.  At that time, the Veteran reported experiencing general difficulty hearing with significant effects on his occupation.  The VA examiner noted that the Veteran had in-service noise exposure, and opined that the hearing loss is less likely than not related to military noise exposure because the separation examination showed normal hearing, and the Veteran did not complain of hearing loss at service separation.  The Board affords this opinion high probative value, as the VA examiner gave a thorough rationale and addressed the Veteran's noise exposure as well as the Veteran's in-service audiograms and lack of in-service complaints of hearing loss.  

Nonetheless, through the course of this appeal, the Veteran has contended that the current bilateral hearing loss was caused not by the post-service occupational noise exposure but the military noise exposure.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. 	 § 3.159(a)(2).

The only evidence suggesting a relationship between the Veteran's current right ear hearing loss and in-service noise exposure consists of the Veteran's general contentions.  The etiology of the Veteran's hearing loss, especially as claimed as related to in-service noise exposure instead of the nonservice-connected otosclerosis, which some hearing loss has been previously related to, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to noise exposure and mixed hearing loss.  Such opinion relating a mixed hearing loss to the in-service noise exposure alone, as opposed to the nonservice-connected otosclerosis would require specialized knowledge of the onset of mixed hearing loss, how noise exposure could cause mixed hearing loss, and the ability to differentiate the effects of the in-service noise exposure from the hearing loss caused by the nonservice-connected otosclerosis.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between the current right mixed hearing loss and the in-service noise exposure, in the context of this case which include no chronic symptoms in service, no continuous symptoms since service until 10 years after service, and no diagnosis or treatment for symptoms for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the right hearing loss was not incurred in or otherwise caused by active service, and may not presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Sinusitis and Headaches 

The Veteran generally contends that the sinusitis and headaches are secondary to the hearing loss.  See July 2010 notice of disagreement; January 2011 statement from the Veteran.  The Veteran has not advanced any other theory of service connection for sinusitis and headaches.  

As discussed above, the Board found that the right ear hearing loss is not related to service; therefore, service connection for sinusitis and headaches as secondary to 





hearing loss cannot be granted as a matter of law.  In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430.  


ORDER

Service connection for bilateral hearing loss disability is denied.  

Service connection for sinusitis is denied.

Service connection for headaches is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


